                          Case
AO 106 (Rev. 0) Application for a2:20-mj-02061             Document
                                      Search Warrant requesting      LaBar) 1 Filed 12/02/20
                                                                  $86$     Page 1 of 10


                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                        Eastern District of Pennsylvania
                                                       __________ District   of __________

              In the Matter of the Search of                                  )
         (Briefly describe the property to be searched                        )
          or identify the person by name and address)                         )           Case No. 20-mj-2061
    A 2002 Ford Taurus sedan, Vehicle Identification Number                   )
                (VIN#) 1FAFP55U42G178296,                                     )
                                                                              )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See attachment "A".

located in the                Eastern             District of                  Pennsylvania                    , there is now concealed (identify the
person or describe the property to be seized):
   See Attachment "B".


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
              ✔u evidence of a crime;
               u contraband, fruits of crime, or other items illegally possessed;
                 ✔
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                                  Offense Description
            18, U.S.C. § 922 (g)(1);                     Felon in possession of a firearm;
            26, U.S.C. § 5861(d)                         Possession of an unregistered destructive device.

          The application is based on these facts:
        See attached Affidavit.


          ✔
          u Continued on the attached sheet.
           u Delayed notice of       days (give exact ending date if more than 30 days:                                               ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                               /s/ Joseph Mangoni
                                                                                                           Applicant’s signature

                                                                                                  ATF Special Agent Joseph Mangoni
                                                                                                           Printed name and title

Sworn to before me and signed in my presence.

Date:        December 2, 2020                                                                            /s/ Elizabeth T. Hey
                                                                                                                Judge’s signature

City and state:            Merion Station, PA                                                   U.S. Magistrate Judge Elizabeth T. Hey
                                                                                                           Printed name and title
        Case 2:20-mj-02061 Document 1 Filed 12/02/20 Page 2 of 10




                        AFFIDAVIT IN SUPPORT OF
                 AN APPLICATION FOR A SEARCH WARRANT

   I, Joseph Mangoni, being first duly sworn, hereby depose and state as follows:

                 INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a Federal Search Warrant for a 2002

   Ford Taurus sedan, Vehicle Identification Number (VIN#) 1FAFP55U42G178296,

   further described in Attachment A. I wish to gain authorization to search for various

   items listed under Attachment B of this document.

2. I am a Special Agent with the United States Department of Justice, Bureau of Alcohol,

   Tobacco, Firearms & Explosives (ATF) and have been since September 2001. During

   my career, I have been assigned to various investigative groups, to include the following,

   all in Philadelphia, PA: Firearms Trafficking Task Force; Violent Crime Impact Team,

   High Intensity Drug Trafficking Area (HIDTA) Task Force; Firearms Enforcement

   Group and the Crime Gun Intelligence Group (CGIC). Currently, I am assigned to the

   ATF Philadelphia Arson and Explosives (A&E) Task Force, which is a task force

   consisting of ATF Special Agents, Philadelphia Police Department (PPD) Detectives and

   Philadelphia Fire Department (PFD) Fire Marshal’s Office (FMO) investigators. One of

   the Task Force’s purposes is to investigate the illegal possession, use or transfer of

   “illegal explosive devices” or “improvised explosive devices (IED)”. I am also a part-

   time member of the ATF National Response Team (NRT), which investigates large-scale

   fire and explosive incidents around the country. I have conducted or participated in

   hundreds of investigations relating to potential violations of the federal firearms,

   narcotics and tax laws. Since October 2017, I have been assigned to numerous arson and
         Case 2:20-mj-02061 Document 1 Filed 12/02/20 Page 3 of 10




   explosive investigations in both the Philadelphia, Pennsylvania area and around the

   United States.

3. The information contained in this affidavit is known to me personally or has been relayed

   to me by other law enforcement officers, or individuals assisting law enforcement

   officers, or your affiants review of multiple police body camera recordings. Because this

   affidavit is being submitted for the limited purpose of securing authorization to search the

   vehicle listed under Attachment A, I have not included every fact known to me

   concerning this investigation. I have set forth only the facts that I believe are necessary

   to establish probable cause to obtain the requested warrant.

4. Based on the facts set forth in this affidavit, there is probable cause to believe that

   evidence of violations of the federal firearms, explosives and tax laws may be located

   inside of the vehicle described in Attachment A. The crimes being investigated include

   but are not limited to the following violations - Title 18, United States Code, Section 922

   (g)(1) – felon in possession of a firearm; and Title 26, United States Code, Section

   5861(d) – possession of a destructive device not registered in the National Firearms

   Registration and Transfer Record (NFRTR). I believe there is probable cause to search

   the vehicle listed in Attachment A for evidence of these crimes as further described in

   Attachment B.

                                       PROBABLE CAUSE

5. On October 17, 2020, Philadelphia Police Department (PPD) Officers Raymond Sutton

   and Zachary Stout were working as partners in the same marked police vehicle. The

   officers observed a dark Ford Taurus Sedan traveling southbound on Broad Street with a

   heavily worn “paper tag”; a paper license plate with visible tears where the expiration
        Case 2:20-mj-02061 Document 1 Filed 12/02/20 Page 4 of 10




   date for the tag would normally be located. The officers observed that a brake light was

   out as well. Additionally, the officers saw the driver of the vehicle turning around in his

   driver seat, and facing and reaching toward the back-seat area of the vehicle with his right

   hand, causing the vehicle to swerve into other lanes of traffic. The officers initiated a

   traffic stop of the vehicle utilizing police lights. The vehicle pulled over to the side of

   Broad Street. Upon approach to the vehicle, the officers observed two people in the

   vehicle, who identified themselves as Kwamir Reid (Driver) and Gabriel Woods

   (Passenger). While Police Officer Sutton was speaking with the driver of the vehicle,

   Reid, Officer Sutton observed an open liquor container in the vehicle’s center console

   area and apparent marijuana on Reid’s lap. Reid told Officer Sutton that he did not have

   his Pennsylvania License Card, and that he (Reid) had obtained the vehicle

   approximately a month earlier. The officers returned to their police vehicle and

   continued their investigation, while Reid and Woods remained in the Ford Taurus.

   Officer Sutton researched and discovered that Kwamir Reid, who had provided a date of

   birth of May 13, 1997, had an open summary warrant outstanding for his arrest.

   Ultimately, the officers went back to the Taurus, asked both occupants to get out of the

   vehicle, and placed them into the rear of the marked police vehicle, un-cuffed.

6. Based on the officers’ observations of narcotics and an open liquor container in the car

   and Reid’s movements reaching toward the rear seat area, a cursory search of the vehicle

   was initiated by officers. Additionally, the officers determined that the vehicle was to be

   towed and impounded as the subject of a “Live-Stop” pursuant to 75 Pa. CSA. § 6309.2.

   As part of the “Live-Stop” process, police officers must inventory the vehicle for

   valuables prior to being towed. I have reviewed a City of Philadelphia Police Department
        Case 2:20-mj-02061 Document 1 Filed 12/02/20 Page 5 of 10




   Live Stop Towing Report, listed under District Control # 2020-39-062841 confirming

   that the Vehicle listed in Attachment A was towed by the Philadelphia Parking Authority

   (PPA).

7. Upon the search/inventory of the vehicle, the officers recovered a small bag containing a

   firearm from the area that Reid was reaching towards prior to being pulled over by police.

   The firearm was a Springfield Armory, .40 caliber semi-automatic pistol, Model XD-40,

   bearing serial number MG127747, loaded with multiple rounds of .40 caliber ammunition.

8. In addition to the firearm, the officers also recovered suspected crack-cocaine and

   marijuana from the driver’s seat area. The officers then placed both Reid and Woods,

   who were still sitting in the rear of the marked police car, under arrest.

9. Following the arrest of both suspects, Officer Stout continued with the inventory and

   search of the vehicle’s trunk. Officer Stout found an explosive device, coated with a layer

   of BB’s, inside a plastic bag on top of the spare tire under the carpeting of the trunk. PO

   Stout moved the bag from under the carpet, laid the carpeting back down, placed the bag

   on top of the carpet, and alerted PO Sutton, along with his PPD Sergeant, who

   subsequently contacted the PPD Bomb Disposal Unit (BDU). Police Officer Bomb

   Technician (POBT) Daniel Glass responded to the scene and recovered the device for safe

   transport to the PPD BDU for further exploitation and render-safe procedures. Once the

   vehicle was cleared and determined to be safe, the vehicle was towed by the PPA to one

   of their parking lots in Philadelphia, PA. I have confirmed that the vehicle has since been

   stored at PPA Lot #6, located at 4701 Bath Street, Philadelphia, PA 19137 and remains

   there today. PPA maintains the keys to the vehicle.
        Case 2:20-mj-02061 Document 1 Filed 12/02/20 Page 6 of 10




   According to PPA, no one has attempted to reclaim it and the car has been secured since

   they received it.

10. A Photograph of the device was taken showing the BB’s affixed to the device:




11. On October 20, 2020, while at the PPD BDU, PPD Bomb Technician Detective Timothy

   Brooks and ATF Special Agent Certified Explosive Specialist Bomb Technician (S/A

   CES/BT) SarahJane Serafino performed render-safe procedures on the explosive device

   recovered in the trunk of the Ford Taurus vehicle. The device and powder samples have

   been sent to an ATF Laboratory for further testing, analysis and determination. The

   device does not have any serial numbers on it. It is the professional opinion of Bomb

   Technicians Brooks and Serafino that the device is an unregistered firearm within the

   meaning of Title 26 of the United States Code; that is, a Destructive Device.
        Case 2:20-mj-02061 Document 1 Filed 12/02/20 Page 7 of 10




12. On November 19th, 2020, I met with Police Officers Sutton, Stout, and Detective

   Christopher Chaves regarding this investigation. During the meeting, Officer Stout told

   me that during the search and subsequent “Live-Stop” inventory search he observed

   numerous BB’s in various places on or near the floor of the passenger compartment of

   the vehicle. Officer Stout said that the BB’s he saw on the interior of the vehicle were

   similar or identical to the BB’s he observed affixed to the outside of the explosive device

   he located in the trunk of the vehicle. Officer Stout did not recover these loose BB’s at

   the time of the search and inventory of the vehicle.

13. During the meeting, Detective Chaves told your affiant that after Reid was fingerprinted,

   Detective Chaves discovered that Kwamir Reid, was Antwine REID, a convicted felon.

   REID has a felony conviction, docketed at First Judicial District of Pennsylvania,

   Common Pleas Docket # CP-51-CR-0004124-2016, for Aggravated Assault, Conspiracy

   and Possession of a Firearm Carried without a License, all of which carry a penalty in

   excess of one year in prison. REID also has an open case in the courts of Philadelphia,

   PA, for Possession of a Firearm by a Prohibited Person, with an arrest date of July 26,

   2019. He was on bail in that case when arrested in this case.

14. On November 20th, 2020, Bomb Technician Detective Timothy Brooks, spoke to

   assigned PPD POBT Glass regarding the report of loose BB’s in the passenger

   compartment of the car. POBT Glass advised investigators he was not aware of any

   loose BB’s inside the interior of the vehicle.

15. On November 27th, 2020, I received results from the ATF National Firearm Registration

   and Transfer Record (NFRTR) showing that neither REID, nor WOODS have any

   weapons legally registered to them in the NFRTR. The device itself is not marked with a
         Case 2:20-mj-02061 Document 1 Filed 12/02/20 Page 8 of 10




   serial number as required by federal law, and therefore is not registered to anyone in the

   NFRTR.

16. Based on all the facts and circumstances set forth above, your affiant avers there is

   sufficient probable cause to believe that evidence of violations of Federal firearms laws;

   along with explosives and/or components related to the manufacture of explosives and/or

   Destructive Devices, in violation of Title 26 are located within the aforementioned

   vehicle. A search warrant is therefore requested to permit agents to enter the Vehicle

   listed in “ATTACHMENT A” and search for items listed in “ATTACHMENT B”.


                                                  Respectfully submitted,


                                                  /s/ Joseph Mangoni
                                                  Joseph Mangoni, Special Agent, ATF




                                         December 2
   Subscribed and sworn to before me on _______________, 2020




       /s/ Elizabeth T. Hey
   _________________________________________
   HONORABLE ELIZABETH T. HEY
   UNITED STATES MAGISTRATE JUDGE
           Case 2:20-mj-02061 Document 1 Filed 12/02/20 Page 9 of 10




                                    ATTACHMENT A

A black, four door 2002 Ford Taurus sedan, Vehicle Identification Number (VIN#)
1FAFP55U42G178296.
        Case 2:20-mj-02061 Document 1 Filed 12/02/20 Page 10 of 10




                                   ATTACHMENT B

    Evidence of violations of Title 18, United States Code, Section 922 (g)(1) – felon in
    possession of a firearm, and Title 26, United States Code, Section 5861(d) – possession
    of a destructive device not registered in the National Firearms Registration and Transfer
    Record (NFRTR), including:

•   Weapons, to include but not limited to, destructive devices, firearms and explosives,
    including but not limited to gun powder, black powder, smokeless powder, detonators,
    improvised detonators and other explosive powder and materials;
•   Explosive making materials or items utilized in the manufacturing of explosive devices,
    to include, but not limited to ball bearings (BB’s), glue, clay end caps, cardboard tubing,
    hobby fuse, wicks, tools and materials used to manufacture explosives and improvised
    explosive devices, including but not limited to pipes, end caps, switches, trip wires and
    fuses;
•   Documents facilitating the manufacture or purchase of explosives and improvised
    explosive devices including but not limited to manuals on the manufacture of explosives,
    store receipts for tools, materials, and chemicals used in manufacturing of explosives;
•   Firearm accessories, firearms boxes, ammunition, ammunition magazines or documents
    related to firearms;
•   Any vehicle ownership information and/or indicia of ownership including, but not limited
    to, vehicle registration, vehicle purchase documents; proof of insurance; inspection and
    repair paperwork; or personal mail and paperwork.
•   Any liquor or alcoholic beverage containers
•   Cellular phones
•   Narcotics or narcotics paraphernalia.
